NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RONALD ALEX STEVENSON,                          No.    17-15454

                Plaintiff-Appellant,            D.C. No. 3:16-cv-00308-MMD-
                                                WGC
 v.

CONNIE S. BISBEE; DARLA FOLEY,                  MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Miranda M. Du, District Judge, Presiding

                            Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Nevada state prisoner Ronald Alex Stevenson appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging equal

protection and First Amendment claims. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Wilhelm v. Rotman, 680 F.3d 1113, 1118 (9th Cir.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2012) (dismissal under 28 U.S.C. § 1915A); Watison v. Carter, 668 F.3d 1108,

1112 (9th Cir. 2012) (dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii)). We may

affirm on any basis supported by the record. Thompson v. Paul, 547 F.3d 1055,

1058-59 (9th Cir. 2008). We affirm.

      Dismissal of Stevenson’s equal protection claim relating to potential

considerations at a future parole board hearing was proper because Stevenson

failed to allege facts sufficient to establish an injury as required for Article III

standing. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992)

(identifying three core requirements for standing under Article III); see also

Clapper v. Amnesty Int’l USA, 568 U.S. 398, 409 (2013) (“[Threatened injury must

be certainly impending to constitute injury in fact, and . . . allegations of possible

future injury are not sufficient.” (citations and internal quotation marks omitted)).

      The district court properly dismissed Stevenson’s First Amendment claim

because success in Stevenson’s claim would necessarily demonstrate the invalidity

of his confinement or its duration, and Stevenson failed to allege that his

conviction or sentence has been invalidated. See Wilkinson v. Dotson, 544 U.S. 74,

80-82 (2005) (a prisoner’s § 1983 claim is barred if success “would necessarily

demonstrate the invalidity of confinement or its duration[,]” unless “the conviction

                                            2                                     17-15454
or sentence has already been invalidated” (citation and internal quotation marks

omitted)).

      AFFIRMED.




                                         3                                   17-15454